DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “self –centering structures” in claims 11, 13, 20, and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, part of the last limitation recites “with indexing groove during the seating”.  It should read “with the indexing groove during the seating” for proper antecedent basis.
Claim 14 recites “an indexing groove”.  It is believed this is the same indexing groove as recited in claim 1 based on [0023].  Therefore, the claim should read “the 
Regarding claim 1, the preamble recites “A ceiling fan assembly comprising:”.  The examiner interprets an “assembly” as the elements put together in their functional arrangement.  This would not include the tools used during the assembly process.  The claim recites a keyway which is a tool used for assembly, but is not part of the ceiling fan assembly itself.
Claim 15, similarly recites “A mounting assembly for a ceiling fan comprising:”.  The examiner effectively applies the same interpretation as claim 1. Therefore, the claim recites a 
The last limitation of claims 1 and 15, “that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat” is a product by process limitation.  The limitation describes a process of aligning during the seating of the hanger ball.  The claim according to MPEP 2113 should be limited to the structure implied by the steps. 
This last limitation of claims 1 and 15 is also a functional limitation as it recites a feature "by what it does rather than by what it is", MPEP 2173.05(g).  The limitation describes the alignment guide aligning the indexing pin with the indexing groove which is a functional result.
The combination of this limitation being a product-by-process and a functional limitation results in indefiniteness.  The indefiniteness arises due to a product-by-process limitation being limited to the structure implied by the steps, but the structure implied by the steps is unclear due to the claiming of a functional result.
The claims dependent from 1 and 15 are therefore also indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (U.S Patent 6,139,279) hereinafter Pearce in view of Yang (U.S Patent 4,697,777) hereinafter Yang.
Regarding claim 1, Pearce discloses:
A ceiling fan assembly {Figure 8 (100)}comprising:
a motor {Figure 8 (112)} having a rotor {Figure 8 (114)};
at least one fan blade carried by the rotor {Figure 8 (118) is carried by (120) which is connected to (114), Column 8 lines 6-17};
a downrod having first and second ends {Figure 8 (144) has a first end which is lower end and a second end which is the upper end},
with the first end coupled to the motor {Figure 8 (144) first end which is the lower end is coupled to (112)};
a hanger ball mounted to the second end of the downrod {Figure 9 (174) is mounted to the second, upper end of (144)} and having an indexing pin {Figures 11/12 (177)};
a mounting bracket {Figure 10 (148)}
having a hanger ball seat {Figure 10 (164)} and an indexing groove {Figure 10 (153)} 
wherein when the hanger ball is seated in the hanger ball seat and properly aligned with the mounting bracket, the indexing pin is received within the indexing groove {Figure 11 shows (174) seated with (177) received in (153) which is part of (149)};
Pearce under a narrow interpretation, based on the indefiniteness discussed in the 35 U.S.C 112 rejection above, is silent regarding: an alignment guide comprising a key and a keyway, which receives the key, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat.
Yang pertains to a ceiling fan fixture.  Yang teaches an alignment guide comprising a key {Figure 1 a first instance of (109)} and a keyway {Figure 1 a first instance of (103)}, which receives the key {see Figure 2}, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat {when the first instance of (109) is received in (103), it means that the second instance of (109) is aligned with the second instance of (103); the second instances of (109) and (103) are analogous to the indexing pin and indexing groove}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included an additional second instance of the pin (177) and guide (149) of Pearce opposite the first instance as taught by Yang which has two analogous interfaces between the mounting bracket and the hanger ball.  One of ordinary skill in the art would be motivated to do so to reduce the amount of turning required to align the key and keyway by cutting the potential rotating required in half {Yang Column 4 lines 10-21}.       
Regarding claim 2, Pearce further discloses wherein at least one of the key and the keyway is carried by the mounting bracket {Figure 10 keyway (153) is carried by mounting bracket (148)}.
Regarding claim 3, the combination of Pearce and Yang teaches wherein the at least one of the key and the keyway is removably carried by the mounting bracket {Pearce Figure 9 since the ball (174) has key (177) attached see Figure 12, and the ball can be removed from the 
Regarding claim 4, the combination of Pearce and Yang teaches wherein the at least one of the key and the keyway is removable after the hanger ball is seated within the hanger ball seat {the description of the teaching from claim 3 applies where the key is removably carried; after the hanger ball is seated it may be unseated, which removes the key along with it}.
Regarding claim 15, Pearce discloses:
A mounting assembly for a ceiling fan {Figure 8 (110)} comprising:
a mounting bracket {Figure 10 (148)} having a hanger ball seat {Figure 10 (164)} and a collar supporting the hanger ball seat {Figure 10 the part of (148) that is not (164) is the collar},
with the collar having a side opening {Figure 10 the collar has an opening from above, under a broadest reasonable interpretation since the upper opening of the collar is considered a side opening}, and an indexing groove accessible through the side opening {Figure 10 the side opening described above provides plenty of accessibility to the indexing groove {Figure 10 (153); note that accessible is very broad under a broadest reasonable interpretation as the parameters of accessibility are not defined};
a hanger ball {Figure 12 (174)} having an indexing pin {Figure 12 (177)} which is received within the indexing groove when the hanger ball is properly seated in the hanger ball seat {Figure 11 (177) fits in (153) of (149) when (174) is seated as shown in the figure};
and an alignment guide comprising a key and a keyway, which receives the key, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat.
Pearce under a narrow interpretation, based on the indefiniteness discussed in the 35 U.S.C 112 rejection above, is silent regarding: an alignment guide comprising a key and a 
Yang pertains to a ceiling fan fixture.  Yang teaches an alignment guide comprising a key {Figure 1 a first instance of (109)} and a keyway {Figure 1 a first instance of (103)}, which receives the key {see Figure 2}, that aligns the indexing pin with indexing groove during the seating of the hanger ball within the hanger ball seat {when the first instance of (109) is received in (103), it means that the second instance of (109) is aligned with the second instance of (103); the second instances of (109) and (103) are analogous to the indexing pin and indexing groove}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included an additional second instance of the pin (177) and guide (149) of Pearce opposite the first instance as taught by Yang which has two analogous interfaces between the mounting bracket and the hanger ball.  One of ordinary skill in the art would be motivated to do so to reduce the amount of turning required to align the key and keyway by cutting the potential rotating required in half {Yang Column 4 lines 10-21}.       
Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oleson (U.S Patent 9,587,518) teaches a ball and socket for a ceiling fan with tab (136) in Figure 4.  Liu (U.S Patent 6,280,145) teaches a ball and socket supported in a similar way to the instant application as shown by Figures 4 and 5. 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747